DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/22 has been entered.
Response to Arguments
Applicant argues that the cited art fails to teach a substitution on the pyrazine group of [0154] because the citation at [0155] only refers to the compounds listed in [0155]. This is not persuasive. While the examiner agrees that the previous action misconstrued [0155], Howard teaches at [0044] that all groups discussed in Howard can be substituted with aryl or alkyl groups. Thus, while the reliance on [0155] was in error, Howard still teaches that the claimed Q compounds.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5, 10 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Howard et al. (US 2011/01477718).
Claims 1 and 5 and 13:  Howard teaches an organic EL device (¶¶ 0158, 0174-0181) comprising: a pair of electrodes (¶¶ 0174-0181), an organic compound layer between the electrodes (¶¶ 0174-0181), the organic compound layer comprising a host (i.e. claimed first material) and a dopant (i.e. claimed second material) (¶ 0008), wherein the first material is a material corresponding to the third listed compound in claim 1 (structure 6, e.g.) (¶ 0154) when X is CH and Q is pyrimidine (Structure 12) (¶ 0154) which is substituted with an alkyl, such as methyl (¶ 0044), and also wherein the dopant is an aryl-substituted chrysene (i.e. claimed fluorescent material) (¶ 0148).
Claim 10:  Howard also explains that any disclosed compound can be unsubstituted (¶ 0044).  When structure 6 (¶ 0154) is unsubstituted, it corresponds to the first compound of claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712